                                                                                           FILED
                                                                                        U.S. DISTRICT COURT
                                                                                      MIDDLE DISTRICT OF TENN.
                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION                                        JUL 12 2021

UNITED STATES OF AMERICA                       )
                                                                ►         hh          o~~
                                                      No                       IS 7        DEPUTY CLERK
        V.                                    )
                                                              18 U.S.C. § 2
                                                              18 U.S.C. § 1028A
                                                              18 U.S.C. § 1341
CHAD WILLIAM RUDICEL                           )              18 U.S.C. § 1343

                                    INDICTMENT

        THE GRAND JURY CHARGES:

        At all times material to this Indictment:

        1.     CHAD WILLIAM RUDICEL ("RUDICEL") was the owner of Ellis & Rudicel

Welding (`B&R"), located in Springfield, Tennessee. At the time he purchased it in 2014, E&R

was an existing steel fabrication and welding company.

       2.      C.B. was an individual known to the Grand Jury who owned a steel welding and

fabrication.business, known as Brown Cliff Crane / Brown's Welding and Steel Service (`Brown's

Welding"). Brown's Welding provided cranes for construction projects in Middle Tennessee and

provided welding services and the erection construction of steel buildings and other steel products.

       3.      D.V. was an individual known to the Grand Jury who was an employee of

Robertson County.

                              COUNTS ONE THROUGH SEVEN

       4.      Beginning on or about a date unknown to the Grand Jury but no later than January

2016, and continuing until in or about September 2017, in the Middle District of Tennessee and

elsewhere, CHAD WILLIAM RUDICEL devised and intended to devise a scheme and artifice

to defraud credit and loan-issuing institutions, factoring companies, financial institutions, C.B.,


      Case 3:21-cr-00157 Document 1 Filed 07/12/21 Page 1 of 8 PageID #: 1
K.P., and others, and to obtain money and property by means of materially false pretenses,

representations, and promises, and by acts of concealment of the scheme, and in furtherance

thereof, used interstate wires, which scheme is further described in the following paragraphs.

       5. In or about summer 2015, RUDICEL approached C.B. and offered to purchase

Brown's Welding. C.B. gave RUDICEL access to the books and records of Brown's Welding so

that RUDICEL could have the business appraised. RUDICEL never ultimately purchased

Brown's Welding.

       6. In April 2016, RUDICEL sought to obtain funding from Thermo Communications

Funding, LLC ("Thermo"). Thermo was a company that offered funding solutions to established

businesses primarily to aid them in acquisitions and boosting operational cash flow.

       7.      At times during the scheme, RUDICEL held his wife, L.R., out to be the owner of

E&R. L.R. often signed documents related to financing on behalf of E&R, but RUDICEL was

the point of contact for the business. Additionally, RUDICEL maintained control of E&R's bank

accounts.

       8. In July 2016, RUDICEL and L.R. (on behalf of E&R) entered into a factoring and

security agreement with Thermo (the "Factoring Agreement"). In the Factoring Agreement, E&R

agreed to sell accounts receivable purportedly owed to it by Brown's Welding for work that E&R

had allegedly been completing. In support of the Factoring Agreement, RUDICEL caused to be

emailed to Thermo several bogus invoices that falsely claimed E&R had performed work for

Brown's Welding in the total amount of $279,700. E&R had not, in fact, done the work for

Brown's Welding, and Brown's Welding did not owe E&R any money. In fact, RUDICEL

fabricated the invoices and forged C.B.'s signature on a number of documents he submitted to




      Case 3:21-cr-00157 Document 1 Filed207/12/21 Page 2 of 8 PageID #: 2
Thermo. Further, RUDICEL falsely represented that he had authority to assign the invoices to

Brown's Welding and that C.B. had consented to the deal.

       9.      RUDICEL did not timely repay the loan to Thermo. When Thermo asked why he

had not repaid the funds yet, RUDICEL fabricated a number of false excuses to lull Thermo into

believing he planned to repay the funds. In November 2016, Thermo had become increasingly

suspicious because RUDICEL had not repaid the loan and threatened to take legal action. A few

weeks later, RUDICEL opened a bank account at Regions Bank, account number ending x2388,

in the name of `Brown's Welding and Crane Service."

       10,     In December 2016, RUDICEL sought and secured a loan in the amount of $25,000

from New Hope Properties, LLC, ("New Hope"), which was an investment company owned by an

individual known to the Grand Jury, whose initials are K.P. Under the terms of the loan,

RUDICEL promised to repay the loan within two months at an interest rate of 15%. On or about

December 19, 2016, New Hope wired $25,000 to the bank account at Regions that RUDICEL

controlled in the name of Brown's Welding and Crane Service.

       11.    On or about January 20, 2017, RUDICEL sent Thermo a check in the amount of

$25,000 from the bank account at Regions ending x2388. The check was returned due to

insufficient funds because RUDICEL had already spent the money he received from New Hope.

       12.    In March 2017, RUDICEL sought additional funding from Construction Finance,

LLC ("Construction Finance") which was a company that provided construction financing through

account receivables and factoring agreements.

       13.    RUDICEL applied for the funds from Construction Finance in the name of C.B.,

without C.B.'s knowledge or permission.         On March 10, 2017, RUDICEL submitted to




      Case 3:21-cr-00157 Document 1 Filed307/12/21 Page 3 of 8 PageID #: 3
Construction Finance a Letter Agreement, a Factoring and Security Agreement, and a number of

other documents that each bore C.B.'s forged signatures.

         14.   RUDICEL also caused to be emailed to Construction Finance various documents,

including financial documents and bank statements that were purportedly from Brown's Welding.

RUDICEL also caused to be submitted to Construction Finance several false invoices and job

contracts that made it appear that Brown's Welding had entered into contracts with various clients,

and that Brown's Welding had subcontracted that work to E&R. RUDICEL falsely made it appear

as though E&R was owed approximately $531,000. Several of these false documents contained

the forged signatures of a Brown's Welding employee and representatives of the purported clients.

In addition to the forged signatures, these invoices and contracts were false and fraudulent because

neither E&R nor Brown's Welding had entered into contracts with these clients, nor completed

the work, nor were they owed money by any of these clients.

       15.     On or about the dates listed below in each count, in the Middle District of Tennessee

and elsewhere, CHAD WILLIAM RUDICEL, for the purpose of executing and attempting to

execute the scheme to defraud, caused to be transmitted by means of wire communications in

interstate commerce the following signals and sounds listed in the table below:

 Count            Date                    Description of Wire Transaction
 ONE              07/19/2016              A wire in the amount of $134,016.75 from Thermo in
                                          New Orleans, LA, to a First Tennessee bank account in
                                          the name of E&R ending x1944
 TWO              08/18/2016              A wire in the amount of $54,162 from Thermo in New
                                          Orleans, LA, to a First Tennessee bank account in the
                                          name of E&R ending x1944
 THREE            08/22/2016              A wire in the amount of $9,747 from Thermo in New
                                          Orleans, LA, to a First Tennessee bank account in the
                                          name of E&R ending x1944
FOUR              09/12/2016              An email from RUDICEL in Nashville, TN, to a
                                          representative of Thermo in New Orleans, LA, falsely
                                          stating that the reason RUDICEL had not repaid




      Case 3:21-cr-00157 Document 1 Filed407/12/21 Page 4 of 8 PageID #: 4
                                          Thermo was because the bank put a hold on a check
                                          because of the size of the check.
 FIVE              12/19/2016             A wire in the amount of $25,000 from a bank account
                                          in the name of New Hope at Union Bank & Trust in
                                          Richmond, VA, to a bank account at Regions ending
                                          x2388 in the name of `Browns Welding and Crane
                                          Service"
 SIX               03/12/2017             An email from RUDICEL in Nashville, TN, to a
                                          representative of Thermo in New Orleans, LA,
                                          attaching a false and fraudulent financing agreement
                                          that bore a forged signature of C.B.
 SEVEN             03/14/2017             Email from individual C.R. to Construction Finance
                                          containing false documents, including customer
                                          verification letters and job contracts and notices of
                                          assignments and forged signatures of C.B., D.V. and
                                          P.K., among other falsities

        All in violation of Title 18, United States Code, Sections 1343 and 2.

                                         COUNT EIGHT

        16.     Paragraphs One (1) through Fifteen (15) are reincorporated and realleged as if

fully set forth herein.

        17.     On or about January 21, 2017, in the Middle District of Tennessee and elsewhere,

for the purpose of executing and attempting to execute the above-described scheme and artifice to

defraud and deprive, CHAD WILLIAM RUDICEL knowingly deposited and caused to be

deposited, sent and caused to be sent and delivered by the U.S. Mail and a private and commercial

interstate carrier the following matter: a check in the amount of $25,000, made payable to

"Thermo," mailed from Nashville, Tennessee, to Thermo at 639 Loyola Avenue, New Orleans,

Louisiana 70113.

        In violation of Title 18, United States Code, Sections 1341 and 2.

                                         COUNT NINE

        THE GRAND JURY FURTHER CHARGES:




       Case 3:21-cr-00157 Document 1 Filed 07/12/21 Page 5 of 8 PageID #: 5
        18.     Paragraphs One (1) through Fifteen (15) and Seventeen (17) are reincorporated

and realleged as if fully set forth herein.

        19.     On or about March 12, 2017, in the Middle District of Tennessee, CHAD

WILLIAM RUDICEL did knowingly use, without lawful authority, a means of identification of

another person, C.B., that is, his name and forged signature, during and in relation to a felony

violation enumerated in 18 U.S.C. § 1028A(c), to wit wire fraud, in violation of 18 U.S.C. § 1343,

knowing that the means of identification belonged to another actual person.

        All in violation of Title 18, United States Code, Section 1028A(a)(1).

                                              COUNT TEN

        THE GRAND JURY FURTHER CHARGES:

        20.     Paragraphs One (1) through Fifteen (15) and Seventeen (17) are reincorporated and

realleged as if fully set forth herein.

        21.     On or about March 14, 2017, in the Middle District of Tennessee and elsewhere,

CHAD WILLIAM RUDICEL did knowingly use, without lawful authority, a means of

identification of another person, D.V., that is, his name and forged signature, during and in relation

to a felony violation enumerated in 18 U.S.C. § 1028A(c), to wit wire fraud, in violation of 18

U.S.C. § 1343, knowing that the means of identification belonged to another actual person.

        All in violation of Title 18, United States Code, Section 1028A(a)(1).

                                          FORFEITURE ALLEGATION

        22.     Paragraphs One (1) through Twenty-One (21) are reincorporated and realleged as

if fully set forth herein in support of this forfeiture.

        23.     Upon conviction of any one of Counts One through Nine of this Indictment, CHAD

WILLIAM RUDICEL shall forfeit to the United States of America, pursuant to Title 18, United




       Case 3:21-cr-00157 Document 1 Filedz07/12/21 Page 6 of 8 PageID #: 6
States Code, Section 982(a)(2), any property constituting, or derived from, proceeds RUDICEL

obtained directly or indirectly, as the result of a violation of Title 18, United States Code, Section

1343 as charged in Counts One through Seven; Title 18, United States Code, Section 1341 as

charged in Count Eight; or a violation of Title 18, United States Code, Section 1028A as charged

in Counts Nine and Ten, including but not limited to a money judgment in the amount of at least

$222,925.75 United States currency, representing the proceeds of the scheme and artifice to

defraud as set forth in the Counts One through Eight.

       24.     Alternatively, upon conviction of any one of Counts One through Ten of this

Indictment, RUDICEL shall forfeit to the United States of America, pursuant to Title 18, United

States Code, Section 981(a)(1)(D) by Title 28 United States Code, Section 2461(c), any property,.
                                                                                                    W


real or personal, which constitutes or is derived from proceeds traceable to a violation of Title 18,

United States Code, Section 1343 as charged in Counts One through Seven; a violation of Title

18, United States Code, Section 1341 as charged in Count Eight; or a violation of Title 18, United

States Code, Section 1028A as charged in Counts Nine and Ten, including but not limited to a

money judgment in the amount of at least $222,925.75 United States currency, representing the

proceeds of the scheme and artifice to defraud as set forth in the Counts One through Eight.

       25.     If any of the property described above, as a result of any act or omission of

RUDICEL:

       a.      cannot be located upon the exercise of due diligence;

       b.      has been transferred or sold to, or deposited with, a third parry;

       C.      has been placed beyond the jurisdiction of the court;

       d.      has been substantially diminished in value; or

       e.      has been commingled with other property that cannot be divided without difficulty,




      Case 3:21-cr-00157 Document 1 Filed707/12/21 Page 7 of 8 PageID #: 7
       the United States shall be entitled to forfeiture of substitute property, and it is the intent of

the United States, pursuant to Title 21, United States Code, Section 853(p), to seek forfeiture of

any other property of RUDICEL, up to the value of said property listed above as subject to

forfeiture up to the amount of $222,925.75 United States currency.

                                                       A TRU


                                                       R
                                                       FOR
MARY JANE STEWART
ACTING UNTIED STATES ATTORNEY



  THRYN    BOOTH
ASSISTANT UNITED STATES ATTORNEY




      Case 3:21-cr-00157 Document 1 FiledE07/12/21 Page 8 of 8 PageID #: 8
